DETAILED ACTION
Claims 1-5 and 15-16 were rejected in the Office Action mailed 12/23/2020. 
Applicant filed a request for continued examination, amended claim 1, and added new claim 17 on 04/23/2021. 
Claims 10-14 are withdrawn. 
Claims 1-5 and 15-17 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the fibers" in line 1. There is insufficient antecedent basis for this limitation in the claim. This limitation will be interpreted to read “the trilobal fibers.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lakso et al. (US 2017/0348163) (Lakso) in view of Bond et al. (US 2010/0310845) (Bond), taken in view of evidence provided by Reeves et al. (US 2003/0125683) (Reeves). 
Regarding claims 1-4
Lakso teaches a nonwoven material (i.e., nonwoven fabric) comprising polypropylene-containing fibers (i.e., hydrophobic fibers made from thermoplastic polymers) (Lakso, [0059]), wherein polypropylene is naturally hydrophobic, as evidenced by Reeves (Reeves, [0025]). 
Lakso teaches the nonwoven material comprises a layer of a nonwoven (nonwoven web) with a first surface and a second surface, wherein the polyolefin fibers are bound together by an alternating bonding pattern (i.e., a bonded and non-bonded areas) that has a total bonded surface area from 5 to 30% of the total surface area of the first surface and a total non-bonded surface area from 70 to 95% of the total surface of the first surface (Lakso, [0060]; [0065-0066]). Lakso further teaches the nonwoven layer has a basis weight in the range of 5-30 g/m2 (Lakso, [0063]). In addition, Lakso teaches the fibers having a diameter in the range of 0.5-100 µm (Lakso, [0059]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Given Lakso teaches the polyolefin fibers are bound together by an alternating bond pattern including bonded and non-bonded areas, it is clear the individualized bonded areas comprising adjacent fibers bonded to each other. Further, given Lakso teaches the bonded 

Lakso does not explicitly disclose the hydrophobic fibers having a trilobal shape or a ratio of length to width of the lobes of the trilobal fiber in the range of from 2.2-4 or 2.5-4. 

	With respect to the difference, Bond teaches a fluid permeable structured fibrous web that provides optimal fluid wicking and fluid acquisition capabilities (Bond, abstract), utilized in disposable absorbent articles such as diapers and adult incontinence products (Bond, [0008]), wherein the fibers of the fluid permeable fibrous structure are formed of polyolefin (Bond, [0137-0138]). 
	As Bond expressly teaches, the fluid permeable structured fibrous web is preferably formed from trilobal fibers from a functional standpoint as they provide increased surface area (Bond, [0066]). 
	As Bond expressly teaches, the trilobal shape increases fiber surface area compared to round fibers, wherein the increased fiber surface area increases vertical wicking capability (Bond, [0005]; [0066]). The trilobal fiber’s increased surface area in comparison to round fibers can be attributed to the presence of the lobes on the fiber. Therefore, the increase in surface area is directly related to the ratio of length to width of the lobes. 
	Bond and Lakso are analogous art as they are both drawn to nonwoven material for diaper or incontinence articles (Bond, [0008]) (Lakso, abstract). 
	In light of the motivation of using trilobal shaped fibers as provided by Bond, it therefore would have been obvious to one of ordinary skill in the art to use polypropylene-containing 
Furthermore, in light of the motivation of using trilobal shaped fibers as provided by Bond, it therefore would have been obvious to one of ordinary skill in the art to select the proper length to width ratio of the lobes of the trilobal shaped fibers of Lakso in view of Bond through routine experiment, in order to provide increased fiber surface area and increased vertical wicking capability, and thereby arrive at the claimed invention. 
Since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454 USPQ 233 (CCPA 1955).

Regarding claim 5
Lakso further teaches the polypropylene-containing fibers have a text of less than 2.5 dtex (Lakso, [0059]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 15 
Given that the trilobal fiber of Lakso in view of Bond is substantially identical to the trilobal fiber as used in the present invention, as set forth above, it is clear that the trilobal fiber of Lakso in view of Bond would intrinsically be capable of performing the function of increasing the visibility of the first pattern of the individualized bonded areas which are present on the side of the nonwoven fabric, as presently claimed. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 16
Given Lakso teaches the bonded areas are in the form of rods which extend in the cross machine direction (Lakso, [0065]) and given Lakso does not explicitly teach the bonded areas are in the form of rods which extend in the machine direction, it is clear the individualized boned areas extend only in the cross direction of the nonwoven fabric. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lakso et al. (US 2017/0348163) (Lakso) in view of Bond et al. (US 2010/0310845) (Bond), as applied in claim 1 above, and further in view of Beissinger et al. (US 2012/0289107) (Beissinger) and Medoff (US 2008/0206541), taken in view of evidence provided by Naritomi et al. (US 2010/0028602) (Naritomi). 
Regarding claim 17
Lakso in view of Bond teaches all of the limitations of claim 1 above, however does not explicitly teach the presence of stainless steel as a filler in the polyolefin fibers. 
Beissinger teaches forming fabrics for garments using metal/polymer composite fibers. Paragraphs [0003] and [0045]. Beissinger teaches including metallic or metal-containing particles having a specific gravity at least 2 or higher, such as steel, in a polymeric fiber. The metallic or metal-containing particles exhibit properties fundamentally different from those of the polymer, such as tensile strength. Paragraphs [0002], [0008], [0031], [0035], and [0037].  
Medoff teaches additives can reinforce, extend, or change electrical, mechanical or compatibility properties of fibrous material. Such additives include stainless steel filler. 
In light of the disclosure of Beissinger and Medoff, it therefore would have been obvious to one of ordinary skill in the art to include stainless steel filler in the polyolefin fiber of Lakso in view of Bond, in order to modify the physical properties of the polyolefin fiber, and thereby arrive at the claimed invention. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lakso et al. (US 2017/0348163) (Lakso) in view of Bond et al. (US 2010/0310845) (Bond), as applied in claim 1 above, and further in view of Teschner et al. (EP 2821043) (Teschner). 
It is noted Teschner et al. (EP 2821043) is cited in the IDs filed 11/14/2017. 
Regarding claim 17
Lakso in view of Bond teaches all of the limitations of claim 1 above, however does not explicitly teach the presence of stainless steel as a filler in the polyolefin fibers. 
	Teschner teaches a non-woven fabric for use in a hygiene absorbent article comprising a pattern of individualized bonded areas which defines a second pattern of non-bonded areas. See, e.g., abstract, paragraph [0047], entire document. 
	Teschner teaches the addition of filler to the fibers of the non-woven fabric is also of advantage, wherein suitable filler includes stainless steel. Paragraph [0035].
	In light of the disclosure of Teschner, it therefore would have been obvious to one of ordinary skill in the art to include stainless steel filler in the polyolefin fibers of Lakso in view of Bond, as Teschner teaches stainless steel is a suitable filler of advantage to non-woven fabrics for hygiene absorbent articles, and thereby arrive at the claimed invention. 

Claims 1-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lakso et al. (US 2017/0348163) (Lakso) in view of Braun (US 4,668,566).  
Regarding claims 1-4
Lakso teaches a nonwoven material (i.e., nonwoven fabric) comprising polyolefin-containing fibers comprising a core of polypropylene and an outer shell of polyethylene (i.e., hydrophobic fibers made from thermoplastic polymers). Paragraphs [0001], [0059], and [0062]. Polypropylene and polyethylene are naturally hydrophobic, as evidenced by Braun. Column 11, lines 4-5.
Lakso teaches the nonwoven material comprises a layer of a nonwoven (nonwoven web) with a first surface and a second surface, wherein the polyolefin fibers are bound together by an alternating bonding pattern (i.e., a bonded and non-bonded areas) that has a total bonded surface area from 5 to 30% of the total surface area of the first surface and a total non-bonded surface area from 70 to 95% of the total surface of the first surface. Paragraphs [0060] and [0065-0066]. Lakso further teaches the fibers having a diameter in the range of 0.5-100 µm and the nonwoven layer has a basis weight in the range of 5-30 g/m2. Paragraphs [0059] and [0063]. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Given Lakso teaches the polyolefin fibers are bound together by an alternating bond pattern including bonded and non-bonded areas, it is clear the individualized bonded areas comprising adjacent fibers bonded to each other. Further, given Lakso teaches the bonded areas are in the form of rods which are extending in the cross machine direction (CD) of the web, it is clear the alternating bond patterns comprises a first pattern of individualized bonded areas having a rod shape in the cross direction (CD) defining a second pattern of non-bonded areas. Paragraphs [0065-0066].

Lakso does not explicitly disclose the hydrophobic fibers having a trilobal shape or a ratio of length to width of the lobes of the trilobal fiber in the range of from 2.2-4 or 2.5-4. 

	With respect to the difference, Braun teaches a nonwoven liner for a disposable diaper which has improved softness, tensile strength, and moisture transfer capability. See, e.g., Abstract, column 1, lines 42-45, Column 9, lines 53 – column 11, line 5, entire document.
As Braun expressly teaches, nonwoven webs made with Y-shaped monofilaments have increased stiffness, i.e. less softness, and increased tensile strength than those made with circular or bilobal monofilaments. Since polyethylene possesses inherent softness, it is most preferred to form trilobal monofilaments comprising polyethylene in order to obtain a fabric with both increased softness as well as increased tensile strength. Column 8, line 68 – column 9, line 12. 
As Braun expressly teaches, Y-shaped monofilaments reflect more light as the Y-shape increase surface area therefore increasing opacity. Column 12, lines 5-10. The trilobal monofilament’s increased surface area in comparison to round monofilaments are attributed to the presence of the lobes. Therefore, the increase in surface area is directly related to the ratio of length to width of the lobes.
Lakso and Braun are analogous art as they are both drawn to disposable absorbent articles. 
It light of the disclosure of Braun, it therefore would have been obvious to one of ordinary skill in the art to ensure the polyolefin fibers of Lakso have a trilobal shape, in order to produce a fabric with increased softness and tensile strength, and thereby arrive at the claimed invention. 
In light of the disclosure of Braun, it therefore would have been obvious to one of ordinary skill in the art to select the proper length to width ratio of the lobes of the trilobal shaped 
Since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454 USPQ 233 (CCPA 1955).
Since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454 USPQ 233 (CCPA 1955).

Regarding claim 5
Lakso further teaches the polyolefin fibers have a text of less than 2.5 dtex. Paragraph [0059]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 15 
Given that the trilobal polyolefin fiber of Lakso in view of Braun is substantially identical to the trilobal polyolefin fiber as used in the present invention, as set forth above, it is clear that the trilobal polyolefin fiber of Lakso in view of Braun would intrinsically be capable of performing the function of increasing the visibility of the first pattern of the individualized bonded areas which are present on the side of the nonwoven fabric, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 16
Given Lakso teaches the bonded areas are in the form of rods which extend in the cross machine direction, and given Lakso does not explicitly teach the bonded areas are in the form of rods which extend in the machine direction, it is clear the individualized boned areas extend only in the cross direction of the nonwoven fabric. Paragraph [0065]. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lakso et al. (US 2017/0348163) (Lakso) in view of Braun (US 4,668,566), as applied in claim 1 above, and further in view of Beissinger et al. (US 2012/0289107) (Beissinger) and Medoff (US 2008/0206541), taken in view of evidence provided by Naritomi et al. (US 2010/0028602) (Naritomi). 
Regarding claim 17
Lakso in view of Braun teaches all of the limitations of claim 1 above, however does not explicitly teach the presence of stainless steel as a filler in the polyolefin fibers. 
Beissinger teaches forming fabrics for garments using metal/polymer composite fibers. Paragraphs [0003] and [0045]. Beissinger teaches including metallic or metal-containing particles having a specific gravity at least 2 or higher, such as steel, in a polymeric fiber. The metallic or metal-containing particles exhibit properties fundamentally different from those of the polymer, such as tensile strength. Paragraphs [0002], [0008], [0031], [0035], and [0037].  
Medoff teaches additives can reinforce, extend, or change electrical, mechanical or compatibility properties of fibrous material. Such additives include stainless steel filler. Paragraph [0224]. Stainless steel has a specific gravity of about 8, as evidenced by Naritomi. Paragraph [0021]. 
. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lakso et al. (US 2017/0348163) (Lakso) in view of Braun (US 4,668,566), as applied in claim 1 above, and further in view of Teschner et al. (EP 2821043) (Teschner). 
It is noted Teschner et al. (EP 2821043) is cited in the IDs filed 11/14/2017.
Regarding claim 17
Lakso in view of Braun teaches all of the limitations of claim 1 above, however does not explicitly teach the presence of stainless steel as a filler in the polyolefin fibers. 
	Teschner teaches a non-woven fabric for use in a hygiene absorbent article comprising a pattern of individualized bonded areas which defines a second pattern of non-bonded areas. See, e.g., abstract, paragraph [0047], entire document. 
	Teschner teaches the addition of filler to the fibers of the non-woven fabric is also of advantage, wherein suitable filler includes stainless steel. Paragraph [0035].
	In light of the disclosure of Teschner, it therefore would have been obvious to one of ordinary skill in the art to include stainless steel filler in the polyolefin fibers of Lakso in view of Braun, as Teschner teaches stainless steel is a suitable filler of advantage to non-woven fabrics for hygiene absorbent articles, and thereby arrive at the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 10-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-21 and 27 of copending Application No. 15/569,165 in view of Lakso et al. (US 2017/0348163) (Lakso), Beissinger et al. (US 2012/0289107) (Beissinger), and Medoff (US 2008/0206541). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a nonwoven fabric comprising a nonwoven web which is formed from a plurality of hydrophobic trilobal fibers, wherein the lobes of the trilobal fibers each have a ratio of length to width in the range of from 2.2-4, the nonwoven web has a basis weight in an overlapping range, the nonwoven web has a side which is provided with a first pattern of individualized bonded areas in which defines a second pattern of non-bonded areas, wherein the individualized bonded areas have a rod shape in the cross direction (CD) of the nonwoven web, and wherein the surface of the bonded areas is in the range of 10-32% of the total surface of the side and the surface of the non-bonded area(s) is in the range of from 68-90% of the total surface of the side. 
In addition, Claims 2-5, 10-11, and 16 of the present invention are substantially identical to claims 16-21 and 27. 
Moreover, Lakso renders obvious the hydrophobic trilobal fibers comprising thermoplastic polyolefin in view of providing a soft and smooth feeling to an absorbent article. Paragraph [0057], [0059-0060], and [0062]. Lakso renders obvious the diameter of the trilobal fibers in view of producing a nonwoven fabric for an absorbent article with predictable success. Paragraph [0059]. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Given that the hydrophobic trilobal fibers of copending application 15/569,165 in view of Lakso is substantially identical to the hydrophobic trilobal fibers as used in the present invention, as set forth above, it is clear that the hydrophobic trilobal fibers of the copending application 15/569,165 in view of Lakso would intrinsically increase visibility of the first pattern of the individualized bonded areas which are present on the side of the nonwoven web, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Moreover, Beissenger and Medoff render obvious including stainless steel as filler in the hydrophobic trilobal fibers in order to modify physical properties of the hydrophobic trilobal fiber. Beissenger, paragraphs [0002], [0008], [0031], [0035], and [0037].  Medoff, paragraph [0224]. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In view of the amendments to the claims, the previous 35 U.S.C. 112(a) rejection is withdrawn. 

The previous rejection of claims 1-5 and 15-16 over Lakso in view of Bond are substantially maintained. Any modification to the rejection is in response to the amendments. Upon further search and consideration, a new set of rejections are set forth above.

Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive, as set forth below. 

Claim Rejections – 35 USC § 103	
Applicant primarily argues:
“As is known in the art, an absorbent article, such as the one shown and described in Lakso, is worn so that the topsheet is in contact with the skin of the wearer. When a fluid, such as urine, is release by the wearer, the topsheet is designed to rapidly transport the fluid away from the wearer (i.e., from the surface of the topsheet) and into the absorbent core where it is desirably retained. To achieve this function, materials for use as a topsheet are general coated with a hydrophilic material, such as coating, that rapidly draws the fluid away from the wearer and into the absorbent core. In addition, it is important that fluids are not transported in the opposite direction.”

Affidavit, pg. 3
“Wicking would be an undesirable function in a topsheet or backsheet in an absorbent article, such as the absorbent article in Lakso. As discussed previously, the topsheet is designed to transport fluids away from the wearer into the absorbent core, and then once transported, to prevent transport of the fluids back towards the wearer side surface of the topsheet. However, an increase in wicking in the topsheet would work in the reverse where fluids in the core or disposed towards the core are wicked back towards the surface of the topsheet where they can contact the skin of the wearer. More specifically, wicking (which is defined as movement of fluids by capillary action) would result in a fluid balance in which fluids could be transported away from the core towards the outer surface of the topsheet. This would be an undesirable outcome as it may result in the fluids contacting the skin of the wearer.
In addition, wicking can be of particular concern when the absorbent core has reached the end of its capacity to absorb liquids. Pressure on the absorbent article (e.g., from a sitting baby) might squeeze out the liquid stored in the core and press it into channels/pores of the nonwoven topsheet. If the topsheet is capable of wicking the fluid, the fluid may the ben wicked form the absorbent core to the outer surface of the topsheet. Obviously, this is a highly undesirable result. As such, one of ordinary skill in the art would not be motivated to modify the topsheet of Lakso to have improved wicking as contemplated in the Office Action.”

Affidavit, pg. 4

“From the foregoing discussion and declaratory evidence provided by Dr. Helmut, it is evident that modifying the absorbent article of Lakso in view of Bond to have improved wicking would result in the absorbent article being unsatisfactory for its intended 

Remarks, pg. 8

The Examiner respectfully traverses as follows:
	Firstly, Applicant has provided no evidence that providing an increase in wicking to the nonwoven of Lakso would work in the reverse where fluids in the core or disposed towards the core are wicked back towards the surface of the topsheet or that providing wicking to the nonwoven of Lakso would result in a fluid balance in which fluids could be transported away from the core towards the outer surface of the topsheet. Moreover, it is unclear if modifying Lakso to possess any wicking in general or a certain level of wicking would result in these outcomes. 
Secondly, Applicant states topsheets are designed to rapidly transport the fluid away from the wearer (i.e., from the surface of the topsheet) and into the absorbent core. Applicant states this function can be attained by coating the topsheet with a hydrophilic material. Bond teaches “hydrophilic or hydrophilicity” refers to a fiber or nonwoven material in which water or saline rapidly wets out on the surface of the fiber or fibrous material. A material that wicks water or saline can be classified as hydrophilic. A way for measuring hydrophilicity is by measuring its vertical wicking capability. Paragraph [0052]. Bond teaches “wicking” refers to the active fluid transport of fluid through the nonwoven via capillary forces. Paragraph [0057]. In view of the disclosure of Bond, it appears wicking, especially vertical wicking, would be a beneficial property to a topsheet in order to transport fluid through the nonwoven, i.e., transport the fluid away from the wearer. This is further supported as Applicant states the function of the topsheet is attained by rendering the topsheet hydrophilic and Bond teaches a material that can wick can be classified as hydrophilic. Therefore, wicking would provide a benefit to the topsheet of Lakso. 
Thirdly, Applicant states wicking can be of particular concern when the absorbent core has reached the end of its capacity to absorb liquids. It is the Examiner’s opinion disposable 

Applicant further argues:
“Bond teaches trilobal fibers have greater surface areas which may in turn improve wicking ability. However, there is not teaching with respect to the instantly claimed ratio providing improved surface area or wicking. In fact, there is no support of the Examiner’s assertion that the recited ratio is an optimization of the surface area of the trilobal fibers.
The Examiner contends that one of ordinary skill in the art would be motivated to optimize the length to width ratio of the Bond’s trilobal fibers to improve wicking. However, such an optimization would not likely lead to the instantly claimed ratio. Quite to the contrary, an optimization of the ratio of length to width of Bond’s fibers in order to improve surface area would most probably results in a ratio completely outside the claimed ratio.
The Examiner contends that Bonds teaches that increasing the length of each lobe increases surface area, which in return, increase wicking. If the goal of Bond is to improve wicking, as purported by the Examiner, one of skill in the art would be motivated to use lobes of increased length to maximize and thereby optimize the wicking ability of Bond’s fibers. Such optimization would most likely lead to a ratio of length to width that is outside the claimed ratio. 
Further, as the ratio of length to width of Bond’s trilobal fibers was never investigated by bond, any assertion that the instantly claimed ratio is an optimization that would improve wicking is based on mere speculation and is not supported by the teachings of Bond. Accordingly, Bond does not teach the recited trilobal fibers wherein the lobes of the tribal fibers each have a ratio of length to width in the range of from 2.2-4.”

Affidavit, pg. 5-6
“As noted by Dr. Helmut, optimization for an increase in wicking is not the same as optimization for improvements in the stiffness, and would therefore would most likely result in a different ratio of length to width for the trilobal fibers. That is, any contention that optimizing the fibers of Bond would result in the recited ratio is mere speculation, as there is no support for contending that the recited ratio would optimize the wicking performance of the fibers.”

Remarks, pg. 9 
The Examiner respectfully traverses as follows:
Applicant has provide no reasoning or evidence as to why optimization of the ratio of length to of the trilobal fibers to improve wicking would probably result in a ratio completely outside the claimed ratio. The fact remains Bond teaches trilobal shaped fibers provide increased surface area and are therefore preferred over round shaped fibers as the increased fiber surface area increases vertical wicking capability. Paragraphs [0066] and [0005]. The trilobal fiber’s increased surface area in comparison to round fibers is attributed to the presence of the lobes on the fiber. Therefore, the increase in surface area is directly related to the ratio of length to width of the lobes (i.e., the area of the lobes). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the proper length to width ratio of the lobes of the trilobal fiber of Lakso in view of Bond through routine experiment to achieve a suitable surface area of the trilobal fiber, in order to increase vertical wicking capability. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, as described in MPEP 2144.05. The fact remains Bond teaches a trilobal fiber that inherently possesses a length to width ratio of the lobe and Bond provides motivation for one of ordinary skill in the art to optimize the length to width ratio, including over the claimed range. Absent a showing of persuasive secondary information or evidence, it is the Examiner’s opinion Bond meets the claimed range. 

Applicant further argues:
“As such, improvement of wicking was never contemplated. Indeed, such an optimization would be avoided as it could result in the transport of fluid away from the core towards the outer surface of the topsheet.”

Appeal Brief, pg. 9
The Examiner respectfully traverses as follows:
Firstly, in response to applicant's argument that Bond is not directed to increasing the visibility of the bonded fabric of a nonwoven fabric, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Secondly, for the same reasons set forth in item #32 above, it is the Examiner’s opinion vertical wicking provides a benefit to a disposable absorbent article. Therefore, one of ordinary skill in the art would be motivated to improve vertical wicking in a disposable absorbent article.

	
Applicant further argues:
“Finally, it is noted by Applicant that Bond briefly mentions that the fibrous substrate described therein could be used in an absorbent article. However, bond does not mention which embodiment may be used in an absorbent article or which structure of an absorbent article Bond’s fibrous substrate would be suitable.
In this regard, Applicant notes that Bond teaches the fibrous substrate of Bond could be used in a myriad of applications including wipes for cleaning up spills, disposable absorbent articles, wound dressings, bibs, and adult incontinence articles, roof felt, filtration articles, dryer sheets, and other consumer products. It is clear that given the wide variety of potential applications, not every embodiment of the fibrous substrate of Bond would be suitable of reach and every application
Applicant further notes that Bond also teaches a myriad of different fiber cross-sections, such as round, multilobal (3-8 limbs), C-shaped, H-shaped, I-shaped, star shapes, elliptical, rectangular, U-shaped, and other configurations. See paragraph [0065]. However, while saying trilobal may be preferred due to increased surface area, there is not teaching in which specific applications trilobal fibers are preferred. Accordingly, while trilobal fibers may be preferred in some applications (e.g., perhaps as filtration article) there is no teaching for the use of Bond’s fibrous web as a backsheet or topsheet in an absorbent article.”

Remarks, pg. 9-10

The Examiner respectfully traverses as follows:
	Firstly, it is noted that Bond is not utilized to teach a specific embodiment of a fibrous substrate of Bond. Instead, Bond is used to teach modifying the bicomponent fibers of Lakso to possess a trilobal shape and selecting the proper length to width ratio of the lobes of the trilobal shaped fibers of Lakso in view of Bond in order to provide increases fiber surface area and therefore increased vertical wicking capability.
	Secondly, Bond teaches a fluid permeable structured fibrous web comprises trilobal fibers in order to increase vertical wicking capability. Paragraph [0005]. Bond teaches the fluid permeable structured fibrous web provides optimal fluid wicking and the fluid acquisition capabilities and is directed towards fluid management applications. Fluid management applications include disposable absorbent articles. Paragraphs [0008], [0057], [0079]. See abstract. Given Bond teaches trilobal fibers provide increased vertical wicking, and given Bond teaches wicking is beneficial in fluid management applications, including disposable absorbent articles, it would be obvious to modify the polyolefin fibers of the absorbent article of Lakso with Bond in order to form trilobal shaped polyolefin fibers, as Bond teaches trilobal shaped fibers increase vertical wicking capabilities. Furthermore, since Bond teaches wicking capabilities are beneficial in fluid management applications, such as disposable absorbent articles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        




/C.X.N./Examiner, Art Unit 1789